DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top and bottom blocks, rope paths, rope lines of claim 1, hoisting winch of claim 4, evaluation unit of claim 11, sensors of claim 12, control units of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 12, discloses “determining a number of rope reevings” by detecting and comparing one rope path of a further rope line or height differential from a top and bottom block.  However, it is unclear how determining the number of rope reevings or windings on a pulley block is determined by the distance between the blocks?  Additionally, it is unclear how the rope path of a line would be compared with another rope line to determine the rope windings.  Are there more than one cable line being wound around the pulley block?  
Claim 2 discloses a rope pulley of the pulley block forming the rope line.  How can the rope pulley form the rope line?  The office interprets the language as forming the rope line path.
Claim 4 recites the limitation "the first rope line" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line 3 discloses the hoisting rope wound or unwound within the time window.  However, what is the rope or unwound upon?  Additionally, claim 1 discloses at least one rope line.  Is the rope line and hoisting rope the same limitations?  The office interprets the language as being the same.
Claim 5 line 2 and claim 14 line 2 discloses first or last lines.  However, what structure is required by the lines?  Are these additional cable lines?  What makes these lines different from the other lines?
Claim 13 recites the limitation "the first rope line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 line 2 discloses “known” reference values.  What requirements are set by the limitation of it being known?  The Office interprets the limitation as matching the calculated values with pre-set reference values.
Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because it has multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claim 10 has not been further treated on the merits.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Aberegg US Patent 4597497 teaches top and bottom blocks, a winch, and rope lines with paths but does not specifically disclose 
wherein a rope path of at least one rope line of the pulley block, which is covered during a time window, is detected and compared with at least one rope path of a further rope line covered within the time window and/or with a height difference between the top block and the bottom block changed within the time window, in order to determine the number of rope reevings of the pulley block.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654